UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-7942
BERNARD DONNELL SHERRILL, a/k/a
Nard,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
  Terrence W. Boyle, Chief District Judge, sitting by designation.
                      (CR-95-5, CA-98-444-3)

                      Submitted: July 31, 2003

                      Decided: August 21, 2003

          Before MOTZ and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Remanded with instructions by unpublished per curiam opinion.


                            COUNSEL

Bernard Donnell Sherrill, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.
2                      UNITED STATES v. SHERRILL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Bernard Donnell Sherrill appeals a district court order denying his
motion for reconsideration of an underlying order denying his 28
U.S.C. § 2255 (2000) motion. Because Sherrill filed his notice of
appeal eighty-seven days after the district court entered its judgment,
we remanded this case to the district court with instructions to make
factual findings concerning whether there was excusable neglect or
good cause warranting an extension of the sixty-day appeal period.
The district court made a finding of excusable neglect and extended
the appeal period. Therefore, this Court has jurisdiction over this
appeal.

   When the United States or its officer or its agency is a party, parties
are accorded sixty days after the entry of the district court’s final
judgment or order to note an appeal. Fed. R. App. 4(a)(1)(B). How-
ever, if a party files a motion to alter, amend, or reconsider that judg-
ment within ten days of its entry, the thirty day period for noting an
appeal is tolled until that motion is resolved. Fed. R. App. P.
4(a)(4)(A). An untimely motion for reconsideration does not defer the
time for filing an appeal, which continues to run from the entry of the
initial judgment. Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264
(1978). These time periods are mandatory and jurisdictional. Id.
Hence, the filing of a timely motion for reconsideration tolls the
period for filing an appeal from the underlying order and a timely
appeal of the order denying the motion for reconsideration automati-
cally brings both that order and underlying order before the appeals
court. See Dove v. CODESCO, 569 F.2d 807, 809-10 (4th Cir. 1978).

   The record is unclear as to the date Sherrill filed this motion for
reconsideration. Without this information, we cannot ascertain
whether we have jurisdiction to review the underlying order. We
therefore remand to the district court for further fact finding regarding
                     UNITED STATES v. SHERRILL                   3
the date Sherrill filed his motion for reconsideration. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                              REMANDED WITH INSTRUCTIONS